Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 16/553,557 filed on August 28, 2019. Claims 1-15 are presented for examination and are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 10 and 15 recites the limitation "the sandbox".  There is insufficient antecedent basis for this limitation in the claim. The claimed ‘sandbox’ is initially introduced on claims 4, 9 and 14; but claims 5, 10 and 5 do not depend form claims 4, 9 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over France (US 8,112,661) in view of Keohane (US 2005/0081005).
Regarding claim 1, France teaches a hot backup system, comprising: a centralized management module [Storage Manager 22 and Protection Policy System 300 on FIG. 2], a master server [storage servers 140 and 150 on FIG. 1, primary 412 on FIG. 2; and wherein the storage objects in the existing protection policy are further logically organized into nodes (block 584), whereby a storage object(s) storing client data is a primary node (c11 L10-30)], a slave server [mirror 424 on FIG. 2] and a delay server [backup 423 on FIG. 2], wherein, 
the master server, the slave server and the delay server are coupled to the centralized management module, respectively [network adapter 250 is connected to the network to process messages sent from storage servers 140 and 150 to storage manager 200; c7 L5-20];
the centralized management module is configured to perform data transmission with a service server [network adapter 250 provides storage manager 200 with the ability to communicate with remote devices, such as clients 110 over network 130 of FIG. 1; c7 L5-15];
the delay server is configured to perform delay backup on data operation information generated by the master server based on a preset delay backup parameter [a backup, which may be a read-only, persistent, point-in-time image of data often referred to as a snapshot. (c2 L5-20); wherein information regarding protection policies include, for example, replication type(s) (e.g., backup, mirror), replication schedule (e.g. every 10 minutes), data transfer schedule, etc. (c7 L45-50)]; and
the centralized management module is further configured to, in response to monitoring that the hot backup system is in an abnormal operating state, perform switching management on the master server, the slave server and the delay server based on the abnormal operating state [a second storage server ( e.g. storage server 150) takes on a standby role in the data redundancy setup, replicating data in the primary storage server but not servicing client requests intended for disks accessible via the primary storage server; wherein in disaster recovery, client requests intended for the primary storage server can then be serviced using data in the secondary storage server if the secondary storage server stores a mirror; wherein this hand-off occurs in a "failover" operation, wherein client requests are redirected from the primary storage server to the secondary storage server (c6 L1-15)].
France, however, does not explicitly teach the master server is configured to receive a write instruction sent by the centralized management module, the write instruction comprising first data sent by the service server, and write the first data to a database of the master server based on the write instruction; and the slave server is configured to perform data synchronization with the master server in real time, receive a read instruction sent by the centralized management module, and send second data read based on the read instruction to the centralized management module to cause the centralized management module to send the second data to the service server.
Keohane, when addressing issues related to reliability and fault tolerance on storage systems, teaches the master server is configured to receive a write instruction sent by the centralized management module, the write instruction comprising first data sent by the service server, and write the first data to a database of the master server based on the write instruction [Data A is stored in location1A, location2A and in location3A of disk1, disk, and disk3 , respectively. Likewise, data B is in location1B, location2B and in location3B and data C is in location1c,  location2c and in location3c of disk1, disk2 and disk3, respectively; ¶0030-32]; and the slave server is configured to perform data synchronization with the master server in real time [¶0030-32], receive a read instruction sent by the centralized management module, and send second data read based on the read instruction to the centralized management module to cause the centralized management module to send the second data to the service server [the three physical storage systems in the example above may be referred to as mirrors of each other; wherein obviously, data may be read from any one of the three mirrors; ¶0011 and ¶0032].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to as read the mirror data from any of the mirrored servers (i.e. the primary server or the server containing the mirror copy of the primary server) disclosed in Keohane. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. reading data from any of the mirrors where the data is stored and available) to a known device ready for improvement to yield predictable results.
To further clarify the rejection, both France and Keohane show a central controlling system for data writing and reading from the storage system; i.e. storage manager 200 on FIG. 2 on France and logical layer 110 on FIG. 1 on Keohane. Keohane, particularly discloses 
“When an application program sends commands to file system manager 102 to store or retrieve data from logical volume 112, the file system manager 102 informs the logical volume manager 112 of the application program's wish. The logical volume manager 112 then may convey the wish to the logical volume device driver 114. The logical volume device driver 114 may consult the appropriate map and instruct the device driver 130 which ones of physical storage systems 122, 124 and 126 to use for the data.” [¶0030]
Therefore, Keohane clearly teaches a write instruction sent by the centralized management module [logical volume manager 112], the write instruction comprising first data sent by the service server [the application program's wishing to store or retrieve data], and write the first data to a database of the master server based on the write instruction [Data A, B and C stored on Disks 1, 2 and 3].
Regarding claims 6 and 11, these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds.
Claims 2, 7 and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over France (US 8,112,661) in view of Keohane (US 2005/0081005); and further in view of Xu (US 2018/0307562).
Regarding claim 2, France/Keohane teach the hot backup system according to claim 1, wherein, the delay server is configured to store the data operation information obtained, the delay backup parameter comprising delay time [replication type(s) (e.g., backup, mirror), replication schedule (e.g. every 10 minutes), data transfer schedule, etc.; c7 L45-50 on France].
France/Keohane, however, does not explicitly teach the master server is further configured to perform data backup on the database of the master server by using Binlog; the delay server is configured to obtain the data operation information from a Binlog log file of the master server based on the preset delay backup parameter [it is important to note at first that massive data is stored in the database and, in a running process of the database, snapshots, i.e. true snapshots, may be periodically generated and an operation binlog of write operations is recorded; ¶0092].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the industry standard Binlog file format for storing backup/snapshot data operation as disclosed in Xu. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. using the industry standard Binlog file format) to a known device ready for improvement to yield predictable results.
Regarding claims 7 and 12; these claim(s) limitations are significantly similar to those of claim(s) 2; and, thus, are rejected on the same grounds.
Claims 3, 4, 8, 9, 13 and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over France (US 8,112,661) in view of Keohane (US 2005/0081005); and further in view of Shilane (US 9,798,629).
Regarding claim 3, France/Keohane explicitly teach all the claim limitations except for the hot backup system according to claim 1, wherein the delay server is further configured to: read backup data from the master server, perform statistics based on the backup data, and periodically check whether the backup data is available for incremental restore and rollback.
Shilane, when addressing issues related to backing up data, teaches wherein the delay server is further configured to: read backup data from the master server, perform statistics based on the backup data, and periodically check whether the backup data is available for incremental restore and rollback [at a management server, resource utilization statistics periodically collected during backup of data from a source storage system to a target storage system; wherein, the methods include creating a predictive model based on the analysis of the collected resource utilization statistics. In one embodiment, the method includes predicting, using the predictive model, whether a backup time or a restore time of future backup will exceed a backup time threshold or restore time threshold, respectively; abstract].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further analyze the data collected during backup to ensure that a restore operation is available whenever needed due to failure of the primary storage as disclosed in Shilane. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. analyzing collected data to determine if restore operation possible when needed) to a known device ready for improvement to yield predictable results.
Regarding claim 4, France/Keohane explicitly teach all the claim limitations except for the hot backup system according to claim 1, further comprising: a sandbox server, configured to perform periodic backup on the data operation information generated by the master server, and periodically check whether a full backup and restore function of the master server is available.
Shilane, when addressing issues related to backing up data, teaches further comprising: a sandbox server, configured to perform periodic backup on the data operation information generated by the master server, and periodically check whether a full backup and restore function of the master server is available [at a management server, resource utilization statistics periodically collected during backup of data from a source storage system to a target storage system; wherein, the methods include creating a predictive model based on the analysis of the collected resource utilization statistics. In one embodiment, the method includes predicting, using the predictive model, whether a backup time or a restore time of future backup will exceed a backup time threshold or restore time threshold, respectively; abstract].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further analyze the data collected during backup to ensure that a restore operation is available whenever needed due to failure of the primary storage as disclosed in Shilane. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. analyzing collected data to determine if restore operation possible when needed) to a known device ready for improvement to yield predictable results.
To further clarify the rejection, the claimed sandbox server is interpreted as a duplicate of the backup server; i.e. another server for storing a second backup copy of the master/primary server. France/Keohane clearly teach the claimed backup server, as shown on the rejection of claim 1; and since mere duplication of parts has no patentable significance [MPEP 2144] the combination France/Keohane/Shilane clearly teach all the elements of claim 4.
Regarding claims 8, 9, 13 and 14, these claim(s) limitations are significantly similar to those of claim(s) 3 and 4; and, thus, are rejected on the same grounds.
Claims 5, 10 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over France (US 8,112,661) in view of Keohane (US 2005/0081005); and further in view of Meyer (US 2002/018711).
Regarding claim 5, France/Keohane explicitly teach all the claim limitations except for the hot backup system according to claim 1, wherein the centralized management module is configured to: determine a data abnormality level based on the abnormal operating state; determine a fresh identity attribute for each of the master server, the slave server, the delay server and the sandbox server based on the data abnormality level; and perform identity switching on the master server, the slave server, the delay server and the sandbox server based on the fresh identity attribute.
Meyer, when addressing the issues of failover recovery between components within a storage server and between storage server systems, teaches wherein the centralized management module is configured to: 
determine a data abnormality level based on the abnormal operating state [Meyer shows three different abnormal operating states that can be detected: Primary Fails, Backup Fails and Alternate Fails (¶00624-697)]; 
determine a fresh identity attribute for each of the master server, the slave server, the delay server and the sandbox server based on the data abnormality level; and perform identity switching on the master server, the slave server, the delay server and the sandbox server based on the fresh identity attribute [Primary Fails Backup Performs the following: 4. Activate Master mode, 14. Update Member state, 15. Select new Backup; and Alternate performs the following: 1. Reconfigure for Backup. Similar identity determination and switching is shown for all the three identified abnormal operating states (¶00624-697)].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to configure and implement different failover procedures for different abnormal operations as disclosed in Meyers. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known (configuring and implementing different failover procedures for different abnormal operations) technique to a known device ready for improvement to yield predictable results.
To further clarify the rejection, the claimed sandbox server is interpreted as a duplicate of the backup server; i.e. another server for storing a second backup copy of the master/primary server. France/Keohane clearly teach the claimed backup server, as shown on the rejection of claim 1; and since mere duplication of parts has no patentable significance [MPEP 2144] the combination France/Keohane/Shilane clearly teach all the elements of claim 5.
Regarding claims 10 and 15, these claim(s) limitations are significantly similar to those of claim(s) 5; and, thus, are rejected on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132